Title: From James Madison to Thomas Jefferson, 21 September 1788
From: Madison, James
To: Jefferson, Thomas


Dear Sir
New York Sepr. 21. 1788
Being informed of a circuitous opportunity of France I make use of it to forward the inclosures. By one of them you will find that Congress have been at length brought into the true policy which is demanded by the situation of the Western Country. An additional resolution on the secret journal puts an end to all negotiation with Spain referring the subject of a treaty after this assertion of right to the Missisipi to the new government. The communication in my last will have shewn you the crisis of things in that quarter a crisis however not particularly known to Congress and will be a key to some of the Kentucky toasts in the Virginia gazette.
The Circular letter from the New York Convention has rekindled an ardor among the opponents of the federal Constitution for an immediate revision of it by another General Convention. You will find in one of the papers inclosed the result of the consultations in Pensylvania on that subject. Mr. Henry and his friends in Virginia enter with great zeal into the scheme. Governour Randolph also espouses it; but with a wish to prevent if possible danger to the article which extends the power of the Government to internal as well as external taxation. It is observable that the views of the Pennsylva. meeting, do not rhyme very well with those of the Southern advocates for a Convention; the objects most eagerly pursued by the latter being unnoticed in the Harrisburg proceedings. The effect of the Circular letter on other States is less known. I conclude that it will be the same every where, among those who opposed the Constitution, or contended for a conditional ratification of it. Whether an early Convention will be the result of this united effort, is more than can at this moment be foretold. The measure will certainly be industriously opposed in some parts of the Union, not only by those who wish for no alterations, but by others who would prefer the other mode provided in the Constitution, as most expedient at present for introducing those supplemental safeguards to liberty agst. which no objections can be raised; and who would moreover approve of a Convention for amending the frame of the Government itself, as soon as time shall have somewhat corrected the feverish state of the public mind, and trial have pointed its attention to the true defects of the system.
You will find also by one of the papers inclosed that the arrangements have been compleated for bringing the new Government into action. The dispute concerning the place of its meeting, was the principal cause of delay, the Eastern States with N. Jersey & S. Carolina being attached to N. York, and the others strenuous for a more central position. Philadelphia, Wilmington, Lancaster & Baltimore were successively tendered without effect by the latter, before they finally yielded to the superiority of numbers in favor of this City. I am afraid the decision will give a great handle to the Southern Antifederalists who have inculcated a jealousy of this end of the Continent. It is to be regretted also as entailing this pernicious question on the New Congs. who will have enough to do in adjusting the other delicate matters submitted to them. Another consideration of great weight with me is that the temporary residence here, will probably end in a permanent one at Trenton, or at the farthest on the Susquehannah. A removal in the first instance beyond the Delaware would have removed the alternative to the Susquehannah and the Potowmac. The best chance of the latter depends on a delay of the permanent establishment for a few years, until the Western & South Western population comes more into view. This delay can not take place, if so excentric a place as N. York is to be the intermediate seat of business.
To the other papers is added a little pamphlet on the Mohegan language. The observations deserve the more attention as they are made by a man of known learning and character, and may aid reserches into the primitive structure of language, as well as those on foot for comparing the American tribes with those on the Eastern Frontier of the other Continent.
In consequence of your letter to Mr. Jay on the subject of “outfit” &c. I had a conference with him, and he agreed to suggest the matter to Congress. This was done and his letter referred back to be reported on. The idea between us was that the reference should be to a committee. But his letter coming in at a moment when I happened to be out it was as in course referred to his department. His answer suggested that as he might be thought eventually concerned in the question it was most proper for the consideration of a committee. I had discovered that he was not struck with the peculiarities of your case even when insinuated to him. How far the committee will be so is more than I can yet say. In general I have no doubt that both it and Congress are well disposed. But it is probable that the idea of a precedents will beget much caution and what is worse there is little probability of again having a quorum of states for the business.
I learn from Virginia that our Crops both of Corn & Tobacco, (except in the lower Country where a storm has been hurtful) are likely to be very good. The latter has suffered in some degree from superfluous rains, but the former has been proportionally benefitted. Accept my most fervent wishes for your happiness. Yrs Affectly.
Js. Madison Jr
